946 F.2d 1567
292 U.S.App.D.C. 87
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America,v.Gregory BOYD, a/k/a Basil L. Grant, Kevin Bell, Appellant.
Nos. 90-3158, 90-3256.
United States Court of Appeals, District of Columbia Circuit.
April 2, 1991.

Before D.H. GINSBURG, SENTELLE and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's motion for appointment of counsel, appellee's motion for summary affirmance, and the response thereto, it is


2
ORDERED that the motion for appointment of counsel be denied.   Except in a criminal trial and on appeal therefrom, appointment of counsel is exceptional and is wholly unwarranted when appellant has not demonstrated any likelihood of success on the merits.   See D.C. Circuit Handbook of Practice and Internal Procedures 29 (1987).   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its orders filed July 6, 1990 and September 24, 1990.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.